DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant has submitted a corrected ADS on 5/5/2021, which corrected the filing dates of the foreign priority information for the foreign priority documents [CN2018111256433, CN2018111256429, CN2018111256448, & CN2018111244686] from 9/27/2018 to 9/26/2018.
	The foreign priority information for the foreign priority documents in the ADS submitted on 5/5/2021 are now consistent with the filing dates of the certified copies of the foreign priority documents [corresponding to CN2018111256433, CN2018111256429, CN2018111256448, & CN 2018111244686] submitted on 10/10/2019.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385.  The examiner can normally be reached on Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/DAVID TUNG/Primary Examiner, Art Unit 2694